Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


TLP-EPL ENTERPRISES, INC. D/B/A
THE LENS FACTORY,


                            Appellant,
v.

EL PASO TIMES,

                            Appellee.

§

§

§

§

§

No. 08-07-00114-CV

Appeal from the

County Court at Law Number 5

of El Paso County, Texas

(TC# 2007-089)


M E M O R A N D U M   O P I N I O N

	This appeal is before this Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a
motion for extension of time, nor paid the appellate filing fee, we dismiss the appeal.
	Appellant filed a notice of Appeal on April 17, 2007, appealing the grant of a summary
judgment in favor of Appellee in the trial court below.  Appellant requested and was granted an
extension of time to pay the appellate filing fee.  The filing fee was due on June 15, 2007, but
was not paid.  On June 15, 2007, this Court notified Appellant that we would dismiss this appeal
for want of prosecution as no brief nor request for extension of time to file a brief had been filed. 
Appellant had until June 25, 2007 to notify this Court of its intentions.  No further
communications from Appellant were received.
	Texas Rules of Appellate Procedure 38.8(a)(1) provides that if an appellant fails to timely
file a brief or give a reasonable explanation as to his failure to do so, we may dismiss the appeal
for want of prosecution.  Tex.R.App.P. 38.8(a)(1).  We may dismiss an appeal, on our own
initiative, after giving ten days notice to all parties, for want of prosecution, or for failure to
comply with the rules or a notice from the clerk requiring a response or other action within a
specified time.  Tex.R.App.P. 42.3(b),(c).
	Appellant has failed to file a brief and to pay the required filing fee.  This Court provided
Appellant with ten days notice of our intent to dismiss this appeal for want of prosecution. 
Accordingly, we hereby dismiss this appeal for want of prosecution and failure to pay the filing
fee.  Tex.R.App.P. 38.8(a)(1), 42.3(b),(c).


August 9, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.